IV115th CONGRESS1st SessionH. RES. 108IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Ms. Sánchez (for herself, Mr. Ellison, Mr. Price of North Carolina, Ms. Jackson Lee, Mr. Tonko, Mr. Grijalva, Mr. Langevin, Mr. Brendan F. Boyle of Pennsylvania, Ms. Lee, Mr. Levin, Ms. Moore, Mr. Kilmer, Ms. Shea-Porter, Mr. Polis, Mr. Vargas, Ms. Clark of Massachusetts, Mr. Pocan, and Mr. Ted Lieu of California) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for designation of the week of February 6, 2017, through February 10, 2017, as National School Counseling Week.
Whereas the American School Counselor Association has designated the week of February 6, 2017, through February 10, 2017, as “National School Counseling Week”; Whereas school counselors have long advocated that the education system of the United States must provide equitable opportunities for all students;
Whereas school counselors have long emphasized the importance of personal and social development in contributing to academic achievement; Whereas school counselors help develop well-rounded students by guiding them through their academic, personal, social, and career development;
Whereas school counselors play a vital role in ensuring that students are college and career ready and aware of financial aid and college opportunities; Whereas school counselors may encourage students to pursue challenging academic courses to prepare them for college majors and careers in the science, technology, engineering, and mathematics fields;
Whereas school counselors provide support for students whose family members have been deployed to conflicts overseas; Whereas school counselors help students cope with serious and common challenges of growing up, including peer pressure, bullying, mental health issues, school violence, disciplinary problems, and problems in the home;
Whereas school counselors are also instrumental in helping students, teachers, and parents cope with trauma and community and national tragedies; Whereas school counselors are among the few professionals in a school building that are trained in both education and social and emotional development;
Whereas despite the important contributions of school counselors to student success, counseling positions are not always protected when local budgets are cut, especially in tough economic times; Whereas the average student-to-counselor ratio in the Nation’s public schools, 491-to-1, is almost double the 250-to-1 ratio recommended by the American School Counselor Association, the National Association for College Admission Counseling, and other organizations;
Whereas the celebration of “National School Counseling Week” would increase awareness of the important and necessary role school counselors play in the lives of students in the United States; and Whereas the week of February 6, 2017, through February 10, 2017, would be an appropriate week to designate as “National School Counseling Week”: Now, therefore, be it 
That the House of Representatives— (1)honors and recognizes the contributions of school counselors to the success of students in the Nation’s elementary and secondary schools; and 
(2)encourages the people of the United States to observe “National School Counseling Week” with appropriate ceremonies and activities that promote awareness of the crucial role school counselors play in preparing students for fulfilling lives as contributing members of society.  